Exhibit 10.2

PLACEMENT AGENCY AGREEMENT

November 19, 2015

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Ladies and Gentlemen:

Galectin Therapeutics Inc., a Nevada corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell, through
the Roth Capital Partners, LLC (the “Placement Agent”) as placement agent,
securities of the Company consisting of shares (“Shares”) of the Company’s
common stock (“Common Stock”), par value $0.001 per share, and warrants to
purchase shares of Common Stock (“Warrants”, and collectively with the Shares,
the “Securities”), directly to various investors (the “Investors”) pursuant to a
securities purchase agreement (the “Purchase Agreement”).

The Company and the Placement Agent hereby confirm their agreement as follows:

1. Agreement to Act as Placement Agent. On the basis of the representations,
warranties and agreements of the Company herein contained, and subject to all
the terms and conditions of this Agreement, the Placement Agent shall serve as
the exclusive placement agent in connection with the issuance and sale by the
Company under the Registration Statement (as defined in Section 2 below), as to
the Shares, and pursuant to the exemption from registration provided by
Regulation D, Rule 506 under the Securities Act, as to the Warrants, with the
terms of such offering (the “Offering”) to be subject to market conditions and
negotiations between the Company, the Placement Agent and the Investors. The
Placement Agent shall act on a best efforts basis and the Placement Agent does
not guarantee that it will be able to sell the Securities in the prospective
Offering. As compensation for services rendered, on the Closing Date (as defined
below), the Company shall pay to the Placement Agent an aggregate amount equal
to 6% of the gross proceeds received by the Company. The per Share and Warrant
combination purchase price to the Investors shall be mutually agreed to between
the Company and the Placement Agent (the “Offering Price”). The Placement Agent
may retain other brokers or dealers to act as sub-agents on their behalf in
connection with the Offering; provided, however, to the extent that such other
brokers or dealers are retained, the commissions paid to such brokers or dealers
shall reduce by equal amounts from the compensation paid to the Placement Agent.
The term of the Placement Agent’s exclusive engagement will be sixty (60) days
from the date hereof (the “Exclusive Term”). The Placement Agent shall be
entitled to collect all fees earned through termination. The Company also agrees
to reimburse the out of pocket expenses of the Placement Agent in an amount up
to $80,000, which amount is inclusive of the fees and disbursements of counsel
for the Placement Agent set forth in Section 4(h)(C) hereof. Such reimbursement
shall be payable immediately upon (but only in the event of) a Closing of the
Offering.

2. Registration Statement and Final Prospectus. The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement



--------------------------------------------------------------------------------

on Form S-3 (File No. 333-194747) under the Securities Act of 1933 (the
“Securities Act”) and the rules and regulations (the “Rules and Regulations”) of
the Commission thereunder, and such amendments to such registration statement
(including post effective amendments) as may have been required to the date of
this Agreement. Such registration statement, as amended (including any post
effective amendments), has been declared effective by the Commission. Such
registration statement, as amended (including post effective amendments
thereto), the exhibits and any schedules thereto and the documents and
information otherwise deemed to be a part thereof or included therein by the
Securities Act or otherwise pursuant to the Rules and Regulations, is herein
called the “Registration Statement.” If the Company has filed or files an
abbreviated registration statement pursuant to Rule 462(b) under the Securities
Act (the “Rule 462 Registration Statement”), then any reference herein to the
term Registration Statement shall include such Rule 462 Registration Statement.
The Company will file with the Commission pursuant to Rule 424 under the
Securities Act a prospectus supplement relating to the Securities to the form of
prospectus included in the Registration Statement. Such prospectus in the form
in which it appears in the Registration Statement is hereinafter called the
“Base Prospectus,” and the final prospectus supplement as filed, along with the
Base Prospectus, is hereinafter called the “Final Prospectus.”

For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to its Interactive Data
Electronic Applications system. All references in this Agreement to amendments
or supplements to the Registration Statement, the Rule 462 Registration
Statement, the Base Prospectus, or the Final Prospectus shall be deemed to mean
and include the subsequent filing of any document under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), that is deemed to be incorporated
by reference therein or otherwise deemed by the Rules and Regulations to be a
part thereof.

3. Representations and Warranties Regarding the Offering.

(a) The Company represents and warrants to, and agrees with, the Placement
Agent, as of the date hereof and as of the Closing Date, except as otherwise
indicated, as follows:

(i) At each time of effectiveness, at the date hereof and at the Closing Date,
the Registration Statement and any post-effective amendment thereto, complied or
will comply in all material respects with the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Time of Sale Disclosure Package (as defined below) as of the date hereof and at
the Closing Date, and the Final Prospectus, as amended or supplemented, at the
time of filing pursuant to Rule 424(b) under the Securities Act and at the
Closing Date, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The representations and warranties set forth in
the two immediately preceding sentences shall not apply to statements in or
omissions from the Registration Statement or any post-effective amendment
thereto or the Final Prospectus

 

2



--------------------------------------------------------------------------------

in reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof.
The Registration Statement contains all exhibits and schedules required to be
filed by the Securities Act or the Rules and Regulations. No order preventing or
suspending the effectiveness or use of the Registration Statement or the Final
Prospectus is in effect and no proceedings for such purpose have been instituted
or are pending, or, to the Knowledge of the Company, are contemplated or
threatened by the Commission. The term “Knowledge” as used in this Agreement
shall mean actual knowledge of the Company’s officers after due and reasonable
inquiry.

(ii) The documents incorporated by reference in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, were filed on a timely basis with the Commission and none of
such documents, when they were filed (or, if amendments to such documents were
filed, when such amendments were filed), contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Any further documents so filed and incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act, and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As used in this
paragraph and elsewhere in this Agreement, “Time of Sale Disclosure Package”
means the Base Prospectus, the Final Prospectus most recently filed with the
Commission before the time of this Agreement, any subscription agreement between
the Company and the Investors, and any issuer free writing prospectus as defined
in Rule 433 of the Act (each, an “Issuer Free Writing Prospectus”), if any, that
the parties hereto shall hereafter expressly agree in writing to treat as part
of the Disclosure Package.

(iii) The financial statements of the Company, together with the related notes,
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus comply in all material respects
with the requirements of the Securities Act and the Exchange Act and fairly
present the financial condition of the Company as of the dates indicated and the
results of operations and changes in cash flows for the periods therein
specified in conformity with generally accepted accounting principles
consistently applied throughout the periods involved; and the supporting
schedules included in the Registration Statement present fairly the information
required to be stated therein. No other financial statements or schedules are
required to be included in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus. To the Company’s Knowledge, the
Company’s auditors are independent public accounting firms with respect to the
Company within the meaning of the Securities Act and the Rules and Regulations.
The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus fairly presents the information
called for in all material respects and has been prepared in accordance with the
Rules and Regulations.

 

3



--------------------------------------------------------------------------------

(iv) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.

(v) All statistical or market-related data included or incorporated by reference
in the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus are based on or derived from sources that the Company reasonably
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources, to the extent required.

(vi) There is no action pending to delist the Common Stock from NASDAQ Capital
Market (“NASDAQ”), nor has the Company received any notification that NASDAQ is
currently contemplating terminating such listing. When issued, the Shares and
shares underlying the Warrants will be listed on NASDAQ.

(vii) The Securities have been or will be qualified for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent determines, or are or will be exempt from the qualification and
broker-dealer requirements of such jurisdictions.

(viii) The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

(ix) The Company is not an “ineligible issuer,” as defined in Rule 405 of the
Securities Act. Subject to Section 4(d) below, the Company represents and
warrants that it has not prepared or had prepared on its behalf or used or
referred to any Issuer Free Writing Prospectus in connection with the Offering.
Subject to Section 4(d) below, the Company has not distributed and the Company
will not distribute, prior to the completion of the distribution of the
Securities, any offering material in connection with the Offering other than
subscription agreements between the Company and the Investors and the Base
Prospectus, the Final Prospectus, the Registration Statement, and copies of the
documents, if any, incorporated by reference therein.

(x) The Company is not and, after giving effect to the offering and sale of the
Securities, will not be an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

(xi) Assuming the accuracy of the representations and warranties of the
investors, no registration under the Securities Act is required for the offer
and sale of the Warrants and Warrant Shares by the Company to the Investors as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of NASDAQ.

 

4



--------------------------------------------------------------------------------

(xii) Neither the Company nor any Person acting on behalf of the Company has
offered or sold any of the Warrants or Warrant Shares by any form of general
solicitation or general advertising. The Company has offered the Warrants and
Warrant Shares for sale only to the Investors and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

(xiii) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Investors a copy of any disclosures
provided thereunder.

(xiv) Other Covered Persons. Other than the Placement Agent, the Company is not
aware of any person (other than any Issuer Covered Person) that has been or will
be paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Regulation D Securities.

(xv) Notice of Disqualification Events. The Company will notify the Investors
and the Placement Agent in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

(a) Any certificate signed by any officer of the Company and delivered to the
Placement Agent or to the Placement Agent’s counsel shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.

2. Representations and Warranties Regarding the Company.

(a) The Company represents and warrants to and agrees with, the Placement Agent,
except as set forth in the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus, as follows:

(i) The Company and each of its subsidiaries has been duly organized and is
validly existing as a corporation or other entity in good standing under the
laws of its jurisdiction of incorporation or organization. The Company and each
of its subsidiaries has the corporate power and authority to own its properties
and conduct its business as currently being carried on and as described in the
Registration Statement, the

 

5



--------------------------------------------------------------------------------

Time of Sale Disclosure Package and the Final Prospectus, and is duly qualified
to do business as a foreign corporation in good standing in each jurisdiction in
which it owns or leases real property or in which the conduct of its business
makes such qualification necessary and in which the failure to so qualify would
have or is reasonably likely to result in a material adverse effect upon the
business, properties, operations, condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under this Agreement (“Material Adverse
Effect”); provided that none of the following alone shall be deemed, in and of
itself, to constitute a Material Adverse Effect: (x) a change in the market
price or trading volume of the Common Stock or (y) changes in general economic
conditions or changes affecting the industry in which the Company operates
generally (as opposed to Company-specific changes) so long as such changes do
not have a materially disproportionate effect on the Company.

(ii) The Company has the power and authority to enter into this Agreement. This
Agreement has been duly authorized, executed and delivered by the Company, and
constitutes a valid, legal and binding obligation of the Company, enforceable in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally and subject to general principles of
equity.

(iii) The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not (A) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (B) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument (the “Contracts”) or obligation or
other understanding to which the Company or any subsidiary is a party of by
which any property or asset of the Company or any subsidiary is bound or
affected, or (C) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s charter or bylaws,
except in the case of each of clauses (i) and (ii), such as would not have or
reasonably be expected to result in a Material Adverse Effect.

(iv) All consents, approvals, orders, authorizations and filings required on the
part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement have been obtained or made, other than
such consents, approvals, orders and authorizations the failure of which to make
or obtain is not reasonably likely to result in a Material Adverse Effect.

(v) All of the issued and outstanding shares of capital stock of the Company are
duly authorized and validly issued, fully paid and nonassessable, and have been
issued in compliance with all applicable securities laws, and conform to the

 

6



--------------------------------------------------------------------------------

description thereof in the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus. Except for the issuances of options,
restricted stock units or restricted stock in the ordinary course of business,
since the respective dates as of which information is provided in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus or otherwise as disclosed therein, the Company has not entered into
or granted any convertible or exchangeable securities, options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
the Company any shares of the capital stock of the Company. The Securities, when
issued, will be duly authorized and validly issued, and the Shares, when issued,
will be fully paid and nonassessable, issued in compliance with all applicable
securities laws, and free of preemptive, registration or similar rights. The
shares of Common Stock underlying the Warrants, when issued, will be duly
authorized and validly issued, fully paid and nonassessable, issued in
compliance with all applicable securities laws, and free of preemptive,
registration or similar rights.

(vi) Except as described in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus, the Company does not own, directly
or indirectly, any capital stock or other ownership interest in any partnership,
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity.

(vii) Except for matters that would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect, (a) each of
the Company and its subsidiaries has filed all foreign, federal, state and local
returns (as hereinafter defined) required to be filed with taxing authorities
prior to the date hereof or has duly obtained extensions of time for the filing
thereof, (b) each of the Company and its subsidiaries has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company or such respective
subsidiary, and (c) the provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements. Except as disclosed in writing to the Placement Agent, (i) no issues
have been raised (and are currently pending) by any taxing authority in
connection with any of the returns or taxes asserted as due from the Company or
its subsidiaries, and (ii) no waivers of statutes of limitation with respect to
the returns or collection of taxes have been given by or requested from the
Company or its subsidiaries. The term “taxes” mean all federal, state, local,
foreign, and other net income, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments,
or charges of any kind whatever, together with any interest and any penalties,
additions to tax, or additional amounts with respect thereto. The term “returns”
means all returns, declarations, reports, statements, and other documents
required to be filed in respect to taxes.

(viii) Since the respective dates as of which information is given in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus or

 

7



--------------------------------------------------------------------------------

otherwise disclosure therein, (a) neither the Company nor any of its
subsidiaries has incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions other than in the ordinary
course of business, (b) the Company has not declared or paid any dividends or
made any distribution of any kind with respect to its capital stock; (c) there
has not been any change in the capital stock of the Company or any of its
subsidiaries (other than a change in the number of outstanding shares of Common
Stock due to the issuance of shares upon the exercise of outstanding options or
warrants or the issuance of restricted stock awards or restricted stock units
under the Company’s existing stock awards plan, or any new grants thereof in the
ordinary course of business), (d) there has not been any material change in the
Company’s long-term or short-term debt, and (e) there has not been the
occurrence of any Material Adverse Effect.

(ix) Other than as set forth in in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus, there is not pending or, to the
Knowledge of the Company, threatened, any action, suit or proceeding to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company is the subject before or by any court or governmental
agency, authority or body, or any arbitrator or mediator, which is reasonably
likely to result in a Material Adverse Effect.

(x) The Company and each of its subsidiaries holds, and is in compliance with,
all franchises, grants, authorizations, licenses, permits, easements, consents,
certificates and orders (“Permits”) of any governmental or self-regulatory
agency, authority or body required for the conduct of its business, and all such
Permits are in full force and effect, in each case except where the failure to
hold, or comply with, any of them is not reasonably likely to result in a
Material Adverse Effect.

(xi) The Company and its subsidiaries have good and valid title to all property
(whether real or personal) described in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus as being owned by them that are
material to the business of the Company, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects, except those
that are not reasonably likely to result in a Material Adverse Effect. The
property held under lease by the Company and its subsidiaries is held by them
under valid, subsisting and enforceable leases with only such exceptions with
respect to any particular lease as do not interfere in any material respect with
the conduct of the business of the Company or its subsidiaries or which would
not reasonably be expected to have a Material Adverse Effect.

(xii) The Company and each of its subsidiaries owns or possesses or has valid
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus. To the Knowledge of the
Company, no action or use by the Company or any of its subsidiaries will involve
or give rise to any infringement of, or license or similar fees for, any
Intellectual Property of others, except where such action, use, license or fee
is not reasonably likely to result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice alleging any such
infringement or fee.

 

8



--------------------------------------------------------------------------------

(xiii) The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice of violation relating to any law,
rule or regulation relating to the conduct of its business, or the ownership or
operation of its property and assets, including, without limitation, (A) the
Currency and Foreign Transactions Reporting Act of 1970, as amended, or any
money laundering laws, rules or regulations, (B) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous substances, (C) the Sarbanes-Oxley Act and the rules and
regulations of the Commission thereunder, (D) the Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder, and (E) the Employment
Retirement Income Security Act of 1974 and the rules and regulations thereunder,
in each case except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.

(xiv) Neither the Company nor any of its subsidiaries nor, to the Knowledge of
the Company, any director, officer, employee, representative, agent or affiliate
of the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Offering of the Securities contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

(xv) The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.

(xvi) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the Knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.

(xvii) Neither the Company nor any of its subsidiaries is in violation, breach
or default under its charter, bylaws or other equivalent organizational or
governing documents, except where the violation is not reasonably likely to
result in a Material Adverse Effect.

(xviii) Neither the Company, its subsidiaries nor, to its Knowledge, any other
party is in violation, breach or default of any Contract that is reasonably
likely to result in a Material Adverse Effect.

(xix) No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(xx) There are no claims, payments, issuances, arrangements or understandings
for services in the nature of a finder’s, consulting or origination fee with
respect to the introduction of the Company to the Placement Agent or the sale of
the Securities hereunder or any other arrangements, agreements, understandings,
payments or issuances with respect to the Company that may affect the Placement
Agent’s compensation, as determined by FINRA.

(xxi) Except as disclosed to the Placement Agent in writing, the Company has not
made any direct or indirect payments (in cash, securities or otherwise) to
(i) any person, as a finder’s fee, investing fee or otherwise, in consideration
of such person raising capital for the Company or introducing to the Company
persons who provided capital to the Company, (ii) any FINRA member, or (iii) any
person or entity that has any direct or indirect affiliation or association with
any FINRA member within the 12-month period prior to the date on which the
Registration Statement was filed with the Commission (“Filing Date”) or
thereafter (other than the payment to SunTrust Robinson Humphrey, Inc. of
[$78,000] in connection with its fees and disbursements in connection with a
June 2015 transaction which did not close).

(xxii) To the Company’s Knowledge, no (i) officer or director of the Company or
its subsidiaries, (ii) owner of 5% or more of the Company’s unregistered
securities or that of its subsidiaries or (iii) owner of any amount of the
Company’s unregistered securities acquired within the 180-day period prior to
the Filing Date, has any direct or indirect affiliation or association with any
FINRA member. The Company will advise the Placement Agent and their respective
counsel if it becomes aware that any officer, director or stockholder of the
Company or its subsidiaries is or becomes an affiliate or associated person of a
FINRA member participating in the Offering.

(xxiii) Other than the Placement Agent, no person has the right to act as a
placement agent, underwriter or as a financial advisor in connection with the
sale of the Securities contemplated hereby.

 

10



--------------------------------------------------------------------------------

3. Closing and Settlement. Subject to the terms and conditions hereof, payment
of the purchase price for, and delivery of, the Securities shall be made at one
or more closings (each a “Closing” and the date on which each Closing occurs, a
“Closing Date”) at the offices of the Roth Capital Partners, LLC (or at such
other place as shall be agreed upon by the Placement Agent and the Company), the
first such Closing to take place at 2:00 p.m., Pacific Daylight time, on
November     , 2015 (unless another time shall be agreed to by and among the
Placement Agent and the Company). Payment of the purchase price at each Closing
shall be made by the Investors directly to the Company by Federal Funds wire
transfer, against delivery of such Shares (through the DWAC facilities of the
Depository Trust Company) and Warrants, and such Securities shall be registered
in such name or names and shall be in such denominations, as the Placement Agent
may request and as set forth in the applicable subscription agreement executed
by each Investor.

4. Covenants. The Company covenants and agrees with the Placement Agent as
follows:

(a) During the period beginning on the date hereof and ending on the later of
the Closing Date or such date as determined by the Placement Agent, the Final
Prospectus is no longer required by law to be delivered in connection with sales
by an underwriter or dealer (the “Prospectus Delivery Period”), prior to
amending or supplementing the Registration Statement, including any Rule 462
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, the Company shall furnish to the Placement Agent for review and
comment a copy of each such proposed amendment or supplement, and the Company
shall not file any such proposed amendment or supplement to which the Placement
Agent reasonably objects.

(b) From the date of this Agreement until the end of the Prospectus Delivery
Period, the Company shall promptly advise the Placement Agent in writing (A) of
the receipt of any comments of, or requests for additional or supplemental
information from, the Commission, (B) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Time of Sale Disclosure Package or the Final Prospectus,
(C) of the time and date that any post-effective amendment to the Registration
Statement becomes effective and (D) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending its use or the use of the Time of Sale Disclosure
Package, or of any proceedings to remove, suspend or terminate from listing or
quotation the Common Stock from any securities exchange upon which it is listed
for trading or included or designated for quotation, or of the threatening or
initiation of any proceedings for any of such purposes. If the Commission shall
enter any such stop order at any time during the Prospectus Delivery Period, the
Company will use its reasonable efforts to obtain the lifting of such order at
the earliest possible moment. Additionally, the Company agrees that it shall
comply with the provisions of Rules 424(b), 430A and 430B, as applicable, under
the Securities Act and will use its reasonable efforts to confirm that any
filings made by the Company under Rule 424(b) or Rule 433 were received in a
timely manner by the Commission (without reliance on Rule 424(b)(8) or Rule
164(b) of the Securities Act).

(c) During the Prospectus Delivery Period, the Company will comply with all
requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the

 

11



--------------------------------------------------------------------------------

Rules and Regulations, as from time to time in force, and by the Exchange Act,
as now and hereafter amended, so far as necessary to permit the continuance of
sales of or dealings in the Securities as contemplated by the provisions hereof,
the Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus. If during such period any event occurs the result of which the Final
Prospectus would include an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances then existing, not misleading, or if during such period it is
necessary or appropriate in the opinion of the Company or its counsel or the
Placement Agent or their respective counsel to amend the Registration Statement
or supplement the Final Prospectus to comply with the Securities Act, the
Company will promptly notify the Placement Agent and will amend the Registration
Statement or supplement the Final Prospectus so as to correct such statement or
omission or effect such compliance.

(d) The Company covenants that it will not, unless it obtains the prior written
consent of the Placement Agent, make any offer relating to the Securities that
would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a “free writing prospectus” (as defined in Rule 405 of the Securities
Act) required to be filed by the Company with the Commission or retained by the
Company under Rule 433 of the Securities Act. In the event that the Placement
Agent expressly consents in writing to any such free writing prospectus (a
“Permitted Free Writing Prospectus”), the Company covenants that it shall
(i) treat each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, and (ii) comply with the requirements of Rule 164 and 433 of the
Securities Act applicable to such Permitted Free Writing Prospectus, including
in respect of timely filing with the Commission, legending and record keeping.

(e) The Company will furnish to the Placement Agent and counsel for the
Placement Agent copies of the Registration Statement, the Final Prospectus and
all amendments and supplements to such documents, in each case as soon as
available and in such quantities as the Placement Agent may from time to time
reasonably request.

(f) The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

(g) The Company will not take, directly or indirectly, during the Prospectus
Delivery Period, any action designed to or which might reasonably be expected to
cause or result in, or that has constituted, the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.

(h) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid
(A) all expenses (including transfer taxes allocated to the respective
transferees) incurred in connection with the delivery of the Securities, (B) all
expenses and fees (including, without limitation, fees and expenses of the
Company’s counsel) in connection with the preparation, printing, filing,
delivery, and shipping of the Registration Statement (including the financial
statements therein and all

 

12



--------------------------------------------------------------------------------

amendments, schedules, and exhibits thereto), the Securities, the Time of Sale
Disclosure Package, the Final Prospectus, any Issuer Free Writing Prospectus and
any amendment thereof or supplement thereto, (C) all reasonable filing fees and
reasonable fees and disbursements of the Placement Agent’s counsel incurred in
connection with the qualification of the Securities for offering and sale by the
Placement Agent or by dealers under the securities or blue sky laws of the
states and other jurisdictions that the Placement Agent shall designate, (D) the
fees and expenses of any transfer agent or registrar, (E) listing fees, if any,
and (F) all other costs and expenses incident to the performance of its
obligations hereunder that are not otherwise specifically provided for herein.

(i) The Company will not issue or sell any Common Stock or other equity or
equity-linked securities during the 120 day period following the date hereof for
an effective price per share of Common Stock less than the per Share purchase
price other than Exempt Issuances and Permitted ATM Draw Downs (both as defined
in the Purchase Agreement).

(j) The Company agrees to timely file a Form D with respect to the Warrants and
Warrant Shares as required under Regulation D and to provide a copy thereof,
promptly upon request of the Placement Agent. The Company shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Investors at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Placement Agent.

5. Conditions to the Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the accuracy, as of the date hereof and
at the applicable Closing Date (as if made at the Closing Date), of and
compliance with all representations, warranties and agreements of the Company
contained herein, the performance by the Company of its obligations hereunder
and the following additional conditions:

(a) If filing of the Final Prospectus, or any amendment or supplement thereto,
is required under the Securities Act or the Rules and Regulations, the Company
shall have filed the Final Prospectus (or such amendment or supplement) with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b) under the Securities Act); the
Registration Statement shall remain effective; no stop order suspending the
effectiveness of the Registration Statement or any part thereof, any Rule 462
Registration Statement, or any amendment thereof, nor suspending or preventing
the use of the Time of Sale Disclosure Package or the Final Prospectus shall
have been issued; no proceedings for the issuance of such an order shall have
been initiated or threatened; any request of the Commission for additional
information (to be included in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or otherwise) shall have been complied
with to the Placement Agent’s satisfaction.

(b) The Placement Agent shall not have reasonably determined and advised the
Company that the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, or any amendment thereof or supplement thereto, contains
an untrue statement of fact which, in the Placement Agent’s reasonable opinion,
is material, or omits to state a fact which, in the Placement Agent’s reasonable
opinion, is material and is required to be stated therein or necessary to make
the statements therein not misleading.

 

13



--------------------------------------------------------------------------------

(c) On the applicable Closing Date, there shall have been furnished to the
Placement Agent the opinion and negative assurance letters of counsel for the
Company, dated the applicable Closing Date and addressed to the Placement Agent,
in form and substance reasonably satisfactory to the Placement Agent and in form
substantially to the forms previously circulated to the Placement Agent.

(d) The Placement Agent shall have received a letter from [McGladrey LLP and
CB], on the applicable Closing Date addressed to the Placement Agent, confirming
that they are independent public accountants within the meaning of the
Securities Act and are in compliance with the applicable requirements relating
to the qualifications of accountants under Rule 2-01 of Regulation S-X of the
Commission, and confirming, as of the date of each such letter (or, with respect
to matters involving changes or developments since the respective dates as of
which specified financial information is given in the Time of Sale Disclosure
Package, as of a date not more than five days prior to the date of such letter),
the conclusions and findings of said firms with respect to the financial
information, including any financial information contained in Exchange Act
Reports filed by the Company, and other matters required by the Placement Agent.

(e) On the applicable Closing Date, there shall have been furnished to the
Placement Agent a certificate, dated the applicable Closing Date and addressed
to the Placement Agent, signed by the chief executive officer and the chief
financial officer of the Company, in their capacity as officers of the Company,
to the effect that:

(i) The representations and warranties of the Company in this Agreement are true
and correct, in all material respects, as if made at and as of the applicable
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
applicable Closing Date;

(ii) No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof,
(B) suspending the qualification of the Securities for offering or sale, or
(C) suspending or preventing the use of the Time of Sale Disclosure Package or
the Final Prospectus has been issued, and no proceeding for that purpose has
been instituted or, to their knowledge, is contemplated by the Commission or any
state or regulatory body; and

(iii) There has been no occurrence of any event resulting or reasonably likely
to result in a Material Adverse Effect during the period from and after the date
of this Agreement and prior to the applicable Closing Date.

(f) The Common Stock shall be registered under the Exchange Act and shall be
listed on NASDAQ, and the Company shall not have taken any action designed to
terminate, or likely to have the effect of terminating, the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from NASDAQ, nor shall the Company have received any information
suggesting that the Commission is contemplating terminating such registration or
listing.

 

14



--------------------------------------------------------------------------------

(g) FINRA shall have raised no objection to the Placement Agent’s compensation
provided for hereby. The Company shall pay any filing fees due FINRA in
connection with such review.

(h) The Company shall have furnished to the Placement Agent and counsel for the
Placement Agent such additional documents, certificates and evidence as the
Placement Agent or counsel for the Placement Agent may have reasonably
requested.

If any condition specified in this Section 5 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Placement Agent by notice to the Company at any time at or prior to the
applicable Closing Date and such termination shall be without liability of any
party to any other party, except that Section 1, Section 4(h), Section 6 and
Section 7 shall survive any such termination and remain in full force and
effect.

6. Indemnification and Contribution.

(a) The Company agrees to indemnify, defend and hold harmless the Placement
Agent, its affiliates, directors and officers and employees, and each person, if
any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any losses,
claims, damages or liabilities to which the Placement Agent or such person may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, including the information deemed to be a part of the Registration
Statement at the time of effectiveness and at any subsequent time pursuant to
Rules 430A and 430B of the Rules and Regulations, the Time of Sale Disclosure
Package, the Final Prospectus, or any amendment or supplement thereto (including
any documents filed under the Exchange Act and deemed to be incorporated by
reference into the Registration Statement or the Final Prospectus), or any
Issuer Free Writing Prospectus or in any materials or information provided to
Investors by, or with the written approval of, the Company in connection with
the marketing of the offering of the Securities, including any roadshow or
investor presentations (whether in person or electronically) (“Marketing
Materials”), or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, (ii) any inaccuracy in the representations and
warranties of the Company contained herein, or (iii) any failure of the Company
to perform its obligations hereunder or under law, and will reimburse the
Placement Agent for any legal or other expenses reasonably incurred by it in
connection with evaluating, investigating or defending against such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or any Marketing Materials, in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use in the preparation thereof.

 

15



--------------------------------------------------------------------------------

(b) The Placement Agent will indemnify and hold harmless the Company, its
affiliates, directors, officers and employees, and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which the Company may become subject, under the Securities Act or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Placement Agent), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any Marketing Materials, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Time of Sale Disclosure
Package, the Final Prospectus, or any amendment or supplement thereto, any
Issuer Free Writing Prospectus or any Marketing Materials, in reliance upon and
in conformity with written information furnished to the Company by the Placement
Agent specifically for use in the preparation thereof, and will reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with defending against any such loss, claim, damage, liability or
action.

(c) Promptly after receipt by an indemnified party under subsection (a) or (b),
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve the
indemnifying party from any liability that it may have to any indemnified party
except to the extent such indemnifying party has been materially prejudiced by
such failure. In case any such action shall be brought against any indemnified
party, and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in, and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of the indemnifying party’s election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that if (i) the
indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(ii) a conflict or potential conflict exists (based on the reasonable advice of
counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party), or
(iii) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, the indemnified party

 

16



--------------------------------------------------------------------------------

shall have the right to employ a single counsel to represent it in any claim in
respect of which indemnity may be sought under subsection (a) or (b) of this
Section 6, in which event the reasonable and documented fees and expenses of
such separate counsel shall be borne by the indemnifying party or parties and
reimbursed to the indemnified party as incurred.

The indemnifying party under this Section 6 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (i) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, suit or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b),
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company, on
the one hand, and the Placement Agent, on the other hand, from the Offering of
the Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Placement Agent, on the other
hand, in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Placement Agent, on the other hand, shall be deemed to be in the same
proportion as the total net proceeds from the Offering (before deducting
expenses) received by the Company, and the total placement agent fees received
by the Placement Agent, in each case as set forth on the cover page of the Final
Prospectus, bear to the aggregate offering price of the Securities set forth on
such cover. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Placement Agent and the parties’ relevant intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company and the Placement Agent agree that it
would not be just and equitable if contributions pursuant to this subsection
(d) were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in the first sentence of this subsection (d). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), the Placement Agent shall not be required to contribute any
amount in excess of the amount of

 

17



--------------------------------------------------------------------------------

the Placement Agent’s placement agent fees actually received by the Placement
Agent from the Offering of the Securities. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) The obligations of the Company under this Section 6 shall be in addition to
any liability that the Company may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to each person, if
any, who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act; and the obligations of the
Placement Agent under this Section 6 shall be in addition to any liability that
the Placement Agent may otherwise have and the benefits of such obligations
shall extend, upon the same terms and conditions, to the Company, and its
officers, directors and each person who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act.

(f) For purposes of this Agreement, the Placement Agent confirms, and the
Company acknowledges, that there is no information concerning the Placement
Agent furnished in writing to the Company by the Placement Agent specifically
for preparation of or inclusion in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, other than the statements regarding
the Placement Agent set forth in the “Plan of Distribution” section of the Final
Prospectus and Time of Sale Disclosure Package, only insofar as such statement
relate to the amount of selling concession and related activities that may be
undertaken by the Placement Agent.

7. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto including, but not limited to, the agreements of the Placement
Agent and the Company contained in Section 1, Section 4(h) and Section 6 hereof,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Placement Agent or any controlling
person thereof, or the Company or any of its officers, directors, or controlling
persons, and shall survive delivery of, and payment for, the Securities to and
by the Placement Agent hereunder.

8. Notices. Except as otherwise provided herein, all communications hereunder
shall be in writing and, if to the Placement Agent, shall be mailed, delivered
or telecopied to the Roth Capital Partners, LLC, 888 San Clemente, Newport
Beach, CA, telecopy number: (949) 720-7227, Attention: John Dalfonsi and if to
the Company, shall be mailed, delivered or telecopied to it at Galectin
Therapeutics, Inc., 4960 Peachtree Industrial Boulevard, Suite 240, Norcross,
Georgia, 30071; telecopy number: (404) 601-0200, Attention: Chief Financial
Officer; or in each case to such other address as the person to be notified may
have requested in writing. Any party to this Agreement may change such address
for notices by sending to the parties to this Agreement written notice of a new
address for such purpose.

9. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 6. Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Securities.

 

18



--------------------------------------------------------------------------------

10. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
(a) the Placement Agent have been retained solely to act as placement agent in
connection with the sale of the Securities and that no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent has advised or is advising the
Company on other matters; (b) the price and other terms of the Securities set
forth in this Agreement were established by the Placement Agent and the
Investors following discussions and arms-length negotiations and the Company is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement; (c) it
has been advised that the Placement Agent and its affiliates are engaged in a
broad range of transactions that may involve interests that differ from those of
the Company and that the Placement Agent does not have any obligation to
disclose such interest and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; (d) it has been advised that the
Placement Agent is acting, in respect of the transactions contemplated by this
Agreement, solely for the benefit of the Placement Agent, and not on behalf of
the Company.

11. No Limitations. Nothing in this Agreement shall be construed to limit the
ability of the Placement Agent or its affiliates to (a) trade in the Company’s
or any other company’s securities or publish research on the Company or any
other company, subject to applicable law, or (b) pursue or engage in investment
banking, financial advisory or other business relationships with entities that
may be engaged in or contemplate engaging in, or acquiring or disposing of,
businesses that are similar to or competitive with the business of the Company.

12. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.

13. Partial Unenforceability; Engagement Agreement. The invalidity or
unenforceability of any section, paragraph, clause or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph, clause or provision. Notwithstanding anything herein to the contrary,
except as expressly set forth herein, the Engagement Agreement, dated
November 12, 2015, between the Company and the Placement Agent and shall
continue to be effective and the terms therein shall continue to survive and be
enforceable by the Representative in accordance with its terms.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

15. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission and electronic mail attaching a portable document file
(.pdf)) in one or

 

19



--------------------------------------------------------------------------------

more counterparts and, if executed and delivered in more than one counterpart,
the executed counterparts shall each be deemed to be an original and all such
counterparts shall together constitute one and the same instrument.

***********************

 

20



--------------------------------------------------------------------------------

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Placement Agent in accordance with its terms.

 

Very truly yours, GALECTIN THERAPEUTICS INC. By:  

 

  Name:   Title:

 

Confirmed as of the date first above- mentioned. ROTH CAPITAL PARTNERS, LLC By:
 

 

Name:   Title:  